Name: Council Regulation (EC, Euratom, ECSC) No 2963/95 of 18 December 1995 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: economic analysis;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  social protection
 Date Published: nan

 22. 12. 95 EN Official Journal of the European Communities No L 310/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, EURATOM, ECSC) No 2963/95 of 18 December 1995 adjusting the remuneration and pensions of officials and other servants of die European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EC, Euratom) No 31 61 /94 (2), and in particular Articles 63, 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the Staff Regulations, and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 1995 annual review ; Whereas, in accordance with Annex XI to the Staff Regulations, the annual adjustment in respect of 1996 will entail the establishment before 31 December 1996 of new weightings with retroactive effect from 1 July 1996 ; Whereas these new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of the period of 1996 for which payment has already been made on the basis of this Regulation ; Whereas provision should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums overpaid in the event of a downward adjustment for the period between the date of application and the date of entry into force of the Council Decision on the annual adjustment in respect of 1996 ; Whereas provision should be made for the effects of any such recovery to be spread over a period of not more than twelve months from the date of entry into force of the Council Decision on the annual adjustment in respect of 1996, (') OJ No L 56, 4. 3. 1968, p . 1 . (2) OJ No L 335, 23. 12. 1994, p. 1 . 22. 12. 95No L 310/2 EN Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1995 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : Step Grade 1 2 3 4 5 6 7 8 A 1 418 674 440 915 463 156 485 397 507 638 529 879 A2 371 539 392 762 413 985 435 208 456 431 477 654 A3/LA3 307 704 326 267 344 830 363 393 381 956 400 519 419 082 437 645 A4/LA4 258 501 272 991 287 481 301 971 316 461 330 951 345 441 359 931 A5/LA5 213 126 225 751 238 376 251 001 263 626 276 251 288 876 301 501 A6/LA6 184 177 194 226 204 275 214 324 224 373 234 422 244 471 254 520 A7/LA7 158 538 166 427 174 316 182 205 190 094 197 983 A8/LA8 140 215 145 870 B 1 184177 194 226 204 275 214 324 224 373 234 422 244 471 254 520 B 2 159 576 167 057 174 538 182019 189 500 196 981 204 462 211 943 B 3 133 850 140 071 146 292 152 513 158 734 164 955 171 176 177 397 B 4 115 768 121 163 126 558 131 953 137 348 142 743 148 138 153 533 B 5 103 482 107 848 112214 116 580 c i 118 081 1 22 842 127 603 132 364 137 125 141 886 146 647 151 408 C 2 102 704 107 068 111 432 115 796 120 160 124 524 128 888 133 252 C 3 95 803 99 542 103 281 107 020 110 759 114 498 118 237 121 976 C 4 86 566 90 073 93 580 97 087 100 594 104 101 107 608 111 115 C 5 79 820 83 091 86 362 89 633 D 1 90 208 94 152 98 096 102 040 105 984 109 928 113 872 117816 D 2 82 251 85 754 89 257 92 760 96 263 99 766 103 269 106 772 D 3 76 553 79 830 83 107 86 384 89 661 92 938 96 215 99 492 D 4 72 181 75 142 78 103 81 064 (b)  Bfrs 6 267 shall be replaced by Bfrs 6 336 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 8 071 shall be replaced by Bfrs 8 160 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 14 419 shall be replaced by Bfrs 14 578 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 7 213 shall be replaced by Bfrs 7 292 in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1995 : the table of basic monthly salaries in Article 63 of the conditions of employment of other servants is replaced by the following : 22. 12. 95 EN Official Journal of the European Communities No L 310/3 Group Step Category 1 2 3 4 A I II III 196 568 142 666 119 889 220 917 156 567 125 230 245 266 170 468 130 571 269 615 184 369 135912 B IV V 115170 90 462 126 444 96 426 137 718 102 390 148 992 108 354 C VI VII 86 036 77 006 91 102 79 626 96168 82 246 101 234 84 866 D VIII IX 69 602 67 029 73 701 67 963 77 800 68 897 81 899 69 831 Article 3 With effect from 1 July 1995 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 803 per month for officials in Grade C4 or C5,  Bfrs 5 830 per month for officials in Grade CI , C2 or C3. Greece 79,7, Spain 85,1 , France 110,8, Ireland 88,7, Italy 81,7, (except Varese) 78,5, Luxembourg 100,0, Netherlands 103,2, Austria 113,6, Portugal 81,4, Finland 119,0, Sweden 96,5, United Kingdom 100,7, (except Culham) 84,0 . Article 4 Pensions for which entitlement has accrued by 1 July 1995 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation. Article 5 With effect from 1 July 1995, the date '1 July 1994' in the second paragraph of Article 63 of the Staff Regulations shall be replaced by '1 July 1995'. Article 6 1 . With effect from 1 July 1995, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows : 2. In accordance with Annex XI to the Staff Regulations these weightings could be adjusted by a Council Regulation by 31 December 1996 at the latest establishing new weightings with effect from 1 July 1996. In this event the institutions shall make the corresponding positive or negative adjustment to the remuneration and pensions of the officials, former officials and other persons concerned with retroactive effect for the period between the date of application and the date of entry into force of the decision on the 1996 adjustment.Belgium 100,0, Denmark 123,0, Germany 1 10,9, (except : Bonn 100,8, Karlsruhe 100,0, Munich) 110,2, If this retroactive adjustment necessitates the recovery of sums overpaid, such recovery may be spread over a period of not more than twelve months from the date of entry into force of the decision on the 1996 annual adjustment. No L 310/4 EN Official Journal of the European Communities 22. 12. 95 3 . The weightings applicable to pensions shall be determined in accordance with Article 82 (1 ) of the Staff Regulations . Articles 3 to 10 of Council Regulation (ECSC, EEC, Euratom) No 2175/88 (') shall remain in force. Article 7 With effect from 1 July 1995, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Birs per calendar day A 1 to A 3 and LA 3 2 471 1 165 1 697 974 A 4 to A 8 and LA 4 to LA 8 and category B 2 398 1 087 1 628 849 Other grades 2176 1 013 1 400 700 Article 8 With effect from 1 July 1995, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 (2) shall be Bfrs 11 023, Bfrs 16 637, Bfrs 18 191 and Bfrs 24 801 . Article 9 With effect from 1 July 1995, the amounts in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a weighting of 3,944527. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Council The President J. BORRELL FONTELLES (') OJ No L 191 , 22. 7. 1988 , p. 1 . (2) OJ No L 38, 13. 2. 1976, p. 1 . Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ No L 124, 13. 5. 1987, p. 6) and last amended by Regulation (ECSC, EC, Eura ­ tom) No 3161 /94 (OJ No L 335, 23. 12. 1994, p. 1 ). (3) OJ No L 56, 4. 3. 1968 , p. 8 . Regulation as last amended by Regulation (ECSC, EC, Euratom) No 3161 /94 (OJ No L 335, 23. 12. 1994, p. 1 ).